Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the carrier is configured such that the wearer can reposition the carrier to selectively support the child facing towards the wearer or away from the wearer, when the harness is on the wearer, without removing the child from the compartment” (for clarity, the carrier is shown in only one position and the child with only one facing, and there is no drawing showing how it is repositioned or even what the other position(s) is/are) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 1  
	Although the specification generally states that the carrier is configured such that the wearer can reposition the carrier to selectively support the child facing towards the wearer or away from the wearer, when the harness is on the wearer, without removing the child from the compartment, the disclosure does not detail how this repositioning is done or how the carrier is configured as claimed, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
With Respect to Claims 2, 13, and 18  
Although the specification states that the FIG. 2A-2B embodiment is “not dimensioned to support a child in a car seat” the particular dimensions and how they are incapable of supporting a child in a car seat are not disclosed. Although some structures might be so huge (and rigid) that no car seat could be made to accommodate them, the scope of this claim is unclear as to the overwhelming majority of child carriers of the type claimed. Additionally, although the specification purports to indicate that the FIGS. 2A-2B show an infant carrier that is not dimensioned to support a child in a car seat, the dimensions/sizes of the FIG. 2A-2B embodiment and FIG. 3A-3B embodiment which is dimensioned to support a child in a car seat do not appear to be differentiated clearly in the specification (which merely provides various sizes of the parts without calling out any particular set for one or the other carrier), and so appear to have comparable dimensions.
Examiner notes that the specification indicates features of the FIG. 3A-3B embodiment which assist in attaching the child carrier to the car seat, and states that the FIG. 2A-2B embodiment is less suitable for this purpose, but maintains there is insufficient disclosure of the compartment being “not dimensioned to support a child in a car seat” in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
With Respect to Claims 2-11  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1, 10, an 15  
	Claim 1 recites that the harness is reversibly attached to the compartment, but claim 10 recites that each first end of the harness straps is connected to the compartment via a seam, which is not a reversible connection. It is unclear how narrowly or broadly these claims should be interpreted, such as whether or not it encompasses a strap with a seam attached to one or the other of the harness or the compartment which includes a buckle/hook and loop/button or other reversible/releasable fasteners for releasable attachment to the other of the harness or the compartment, if it encompasses one end being permanently attached via a seam and the other end or some other part being reversibly attached (i.e. only some portions of the two are reversibly attached), if it encompasses either interpretation, or if it has some other scope. Because claim 15 uses the same phrase “reversibly attached”, its scope is also unclear.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-3, 13, and 18 
	The scope of these claims is unclear, noting that “not dimensioned to support a child in a car seat” would seem to require an actual car seat to be certain that the dimensions are not such as to be capable of supporting a child in the car seat. Although some structures might be so huge that no car seat could be made to accommodate them, the scope of this claim is unclear as to the overwhelming majority of child carriers of the type claimed. Examiner notes that although the specification purports to 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 3 and 19 
	The scope of these claims is unclear, noting that the broadest reasonable interpretation of the claim appears to not further limit the parent claim (see below for details), but if a narrower interpretation should be used it is unclear how narrowly it should be interpreted.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 5
It recites the limitation "the seat support".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination on the merits, Examiner takes the claim to depend from claim 4 in order to provide the proper antecedent basis.
With Respect to Claim 6  
	It is unclear whether claim 6 merely indicates that there are exactly two openings dimensioned to allow a child’s legs to be insertable through them (i.e. precluding additional leg openings), or if it should be interpreted to preclude any other openings whatsoever on the seat member. For the purposes of Examination on the merits, Examiner takes the former interpretation as the broadest 
With Respect to Claim 7  
It recites the limitation "each side edge".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination on the merits, Examiner takes the claim to depend from claim 4 in order to provide the proper antecedent basis.
With Respect to Claim 11  
It recites the limitation "the second body support member".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination on the merits, Examiner takes this to mean “a second body support member”.
With Respect to Claims 4 and 8-9
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites that the compartment comprises a surface lacking an inner edge defining a hole, but given the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 12-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #8,028,871 to Gray (Gray). Gray discloses:
With Respect to Claim 1  
A carrier comprising a compartment (300) dimensioned to support a child (FIG. 1) and a harness (200) dimensioned to fit a wearer (FIG. 1), wherein the harness is reversibly attached to the compartment (via 203), and wherein the carrier is configured such that the wearer can 
With Respect to Claim 2  
The carrier of claim 1, wherein the compartment is not dimensioned to support a child in a car seat (noting the 112 rejections above, it is Examiner’s position that it appears to be dimensioned in this fashion at least to the same degree as the invention, noting also that there is no disclosure of attachment to a car seat).
With Respect to Claim 3  
The carrier of claim 1, wherein the compartment comprises a surface lacking an inner edge defining a hole dimensioned to accept a seat belt buckle (many surfaces lack such a hole, e.g. the rear surface of the compartment).  
With Respect to Claim 4  
The carrier of claim 1, wherein the compartment comprises:(a) a head support member (upper portion of 302, see FIGS. 1 and 6-10, claim 1) dimensioned to support a child's head, wherein the head support has a top edge; (b) a first body support member (303 and the middle and lower section of 302) dimensioned to support a child's back, wherein the first body support member has a bottom edge and a pair of side edges, and wherein the first support member is connected to the head support member; and (c) a second body support member (301) dimensioned to support a child's front, wherein the second body support member has a length, a top edge, a bottom edge, and a pair of side edges, and wherein the second body support 
With Respect to Claim 5  
The carrier of claim 3, wherein the seat support comprises two openings dimensioned to allow a child's leg to be insertable through each opening (see e.g. FIGS. 1 and 6-10).  
With Respect to Claim 6  
The carrier of claim 5, wherein the seat support comprises exactly two openings (i.e. there are only two leg openings).  
With Respect to Claim 12  
A carrier comprising: (a) a compartment (300) dimensioned to support a child, wherein the compartment comprises: (i) a head support member (upper portion of 302, see FIGS. 1 and 6-10, claim 1) dimensioned to support a child's head, wherein the head support has a top edge; (ii) a first body support member (303 and the middle and lower section of 302) dimensioned to support a child's back, wherein the first body support member has a bottom edge and a pair of 27WO 20181236412PCT/US2017/056794 side edges, and wherein the first support member is connected to the head support member; and (iii) a second body support member (301) dimensioned to support a child's front, wherein the second body support member has a length, a top edge, a bottom edge, and a pair of side edges, and wherein the second body support member is connected to the first body support member, wherein the first body support member and the second body support member together comprise a seat support member, and wherein the head support member and first 
With Respect to Claim 13  
The carrier of claim 12, wherein the compartment is not dimensioned to support a child in a car seat (noting the 112 rejections above, it is Examiner’s position that it appears to be dimensioned in this fashion at least to the same degree as the invention, noting also that there is no disclosure of attachment to a car seat).  
With Respect to Claim 14  
The carrier of claim 12, wherein the compartment comprises a surface lacking an inner edge defining a hole dimensioned to accept a seatbelt buckle (many surfaces lack such a hole, e.g. the rear surface of the compartment). 
With Respect to Claim 15  
The carrier of claim 12, wherein the harness is reversibly attached to the compartment (via 203).  
With Respect to Claim 16  
The carrier of claim 12, wherein the harness is fixedly attached to the compartment (inasmuch as it is fixedly attached via the buckles when the buckles are connected).  
With Respect to Claim 17  

With Respect to Claim 18  
The carrier of claim 17, wherein the compartment is not dimensioned to support a child in a car seat (noting the 112 rejections above, it is Examiner’s position that it appears to be dimensioned in this fashion at least to the same degree as the invention, noting also that there is no disclosure of attachment to a car seat).
With Respect to Claim 19  

With Respect to Claim 20  
The carrier of claim 17, wherein the head support member and first body support member together have a length that is longer than the length of the second body support member (see e.g. FIG. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray.
With Respect to Claims 2, 13, and 18  
	As an alternative to the rejection above, although Examiner maintains that the carrier of Gray meets the limitations of the claim as best understood, it would have been obvious to make the Gray carrier sized as disclosed in the specification (e.g. including length and other measurements in the claimed ranges) and/or larger and incapable of fitting in a car seat in order to provide more space for a change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). It is noted that Gray does not disclose locating the carrier in the car seat, and so clearly is not limited to structures specifically sized to do so.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray as applied to claim 4 above, and further in view of U.S. Patent Publication #2014/0296045 to Krstanoski-Blazeski (Blazeski).
With Respect to Claim 7  
The carrier of claim 3 (noting 112 rejection and it being taken to instead depend from claim 4), wherein each side edge of the first body support member comprises a first attachment member (305), and wherein each first attachment member is configured for engagement with an attachment member on the second body support member to secure the two together to support a child and create a pair of leg openings for the child’s legs (FIG. 6); but does not disclose that the second attachment member is a second attachment member on each side edge of the second body member.
However, Blazeski discloses a similar child holding member on a child carrier comprising a first body member (body member between 11a/b) and a second body member (body member between 12a/b), wherein each side edge of the first body support member comprises a first attachment member (11a/b), wherein each side edge of the second body support member comprises a second attachment member (12a/b), and wherein the first attachment member is configured for engagement with the second attachment member (FIG. 2 and disclosure).  

With Respect to Claim 8  
The carrier of claim 7, and the use of mating upper attachment members on the first body portion and the harness (see FIGS. 2-3 and 7-10); but does not disclose wherein each side edge of the first body support member comprises a third attachment member, wherein each side edge of the second body support member comprises a fourth attachment member, and wherein the third attachment member is configured for engagement with the fourth attachment member.  
	However, Blazeski discloses forming a similar child carrier structure wherein each side edge of the first body support member comprises a third attachment member (13a/b), wherein each side edge of the second body support member comprises a fourth attachment member (14a/b), and wherein the third attachment member is configured for engagement with the fourth attachment member (FIG. 2 and description), in order to provide arm receiving opengs to securely retain an infant in the infant receiving portion ([0035]).  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Blazeski, to add third and fourth attachment members as claimed to the first and second body portions of Gray (or alternately to replace the harness attached upper attachment members with attachment members on the second body portion), in order to provide arm 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by U.S. Patent Publication #2014/0296045 to Krstanoski-Blazeski (Blazeski) or, in the alternative, under 35 U.S.C. 103 as obvious over Blazeski, either alone or also in view of Gray and/or U.S. Patent Publication #2006/0261104 to Zambrzycki (Zambrzycki).
With Respect to Claim 1  
Blazeski discloses a carrier comprising a compartment (2) dimensioned to support a child and a harness (6-8, 17, 21, and related structure) dimensioned to fit a wearer, wherein the harness is reversibly attached to the compartment (reversible via buckles 9a/b which are shown as standard quick release buckles), and wherein the carrier is configured such that the wearer can reposition the carrier to selectively support the child facing towards the wearer or away from the wearer, when the harness is on the wearer, without removing the child from the compartment (inasmuch as it is capable of this use, e.g. by unbuckling 9a/b, rotating the lower portion of the straps including 9a/b over the child’s head and around the back and then around the other side and buckling them facing the other direction).  
	Alternately, to the degree that the buckles 9a/b are not detailed, it would have been obvious to use standard art known reversible/quick release buckles for them, for the art known benefits of such, and/or as a mere selection of an appropriate art known buckle structure to use. It is noted that Gray alternately/also demonstrates such art known buckles (305/312).
Alternately, as to the carrier is configured such that the wearer can reposition the carrier to selectively support the child facing towards the wearer or away from the wearer, when the harness is on the wearer, without removing the child from the compartment, 
With Respect to Claim 2  
The carrier of claim 1, wherein the compartment is not dimensioned to support a child in a car seat (noting the 112 rejections above, it is Examiner’s position that it appears to be dimensioned in this fashion at least to the same degree as the invention, noting also that there is no disclosure of attachment to a car seat; alternately obvious to select a size in the range claimed by Applicant and/or modify size to be the same as those disclosed by application, see the rejection of claim to above under 35 USC 103 using Gray alone for details).  
With Respect to Claim 3  

With Respect to Claim 4  
The carrier of claim 1, wherein the compartment comprises:(a) a head support member (28) dimensioned to support a child's head ([0048]), wherein the head support has a top edge; (b) a first body support member (rear of 2 in FIG. 2) dimensioned to support a child's back, wherein the first body support member has a bottom edge and a pair of side edges, and wherein the first support member is connected to the head support member; and (c) a second body support member (front portion of child carrier 2 in FIG. 2) dimensioned to support a child's front, wherein the second body support member has a length, a top edge, a bottom edge, and a pair of side edges, and wherein the second body support member is connected to the first body support member, wherein the first body support member and the second body support member together comprise a seat support member, and wherein the head support member and first body support member together have a length that is longer than the length of the second body support member (shown in FIG. 1 and 2 noting proportions shown or to the degree that the drawings may not be to scale obvious to have such proportions to have the head support extend above a child’s head while the front does not extend over the child’s face and/or an obvious selection of an art appropriate size or at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 5  

With Respect to Claim 6  
The carrier of claim 5, wherein the seat support comprises exactly two openings (as no others are disclosed).  
With Respect to Claim 7  
The carrier of claim 3, wherein each side edge of the first body support member comprises a first attachment member (11a/b), wherein each side edge of the second body support member comprises a second attachment member (12a/b), and wherein the first attachment member is configured for engagement with the second attachment member.  
With Respect to Claim 8  
The carrier of claim 7, wherein each side edge of the first body support member comprises a third attachment member (13a/b, noting attachment on upper left and right side edges, FIGS. 1 , 3, and 5), wherein each side edge of the second body support member comprises a fourth attachment member (14a/b, see FIGS 3 and 5 showing them located along the right upper side edge), and wherein the third attachment member is configured for engagement with the fourth attachment member (FIGS. 3 and 5).  
	Alternately, to the degree that Fig. 1 appears to show 14a/b attached to the straps rather than the main/front panel, FIGS. 2-3 and 5 show them attached to the upper side edges of the main/front panel and/or Gray discloses attaching similar straps to side edges of a similar panel to form leg openings, and so it would have been obvious to one of ordinary skill in the art to locate the straps and fasteners along the side edges of the first and second body support 
With Respect to Claim 9  
The carrier of claim 1, wherein the harness comprises a pair of straps configured to be worn by the wearer, wherein each strap has a first end and a second end, and wherein each end is connected to the compartment (see e.g. FIGS. 2-3, noting ends attached at the top via 8a/b or whatever is used to secure the portion of the straps which extend beyond 8a/b and the ends attached via buckles 9a/b).  
With Respect to Claim 10  
The carrier of claim 9, wherein each first end is connected to the compartment via a seam (noting standard art known cross shaped stitching/seams forming loops to attach 8a/b to the ends of the straps and then to the compartment).  
	Alternately, although Examiner maintains that a person of ordinary skill in the art would understand the box with cross inside of the drawings to be stitching forming a seam, Examiner takes official notice that stitching/seams are an art known way of forming similar loops to attach buckles like 8a/b) to a strap, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use this attachment method, for the art known benefits of sewing/seams, and/or as a mere selection of an art appropriate way to form the structure of Blazeski/the combination.
Alternately, although Blazeski does not detail how the strap end portion extending from 8a is attached to the second body portion, Examiner takes official notice that stitching/seams are an art known method of attaching straps to structures such as child carriers, and so it would 
With Respect to Claim 11  
The carrier of claim 9, wherein each second end comprises an attachment member (9a/b) that is configured for engagement with an attachment member (mating 9a/b) on the second body support member.  
With Respect to Claim 12  
A carrier comprising: (a) a compartment (2) dimensioned to support a child, wherein the compartment comprises: (i) a head support member (28) dimensioned to support a child's head, wherein the head support has a top edge; (ii) a first body support member (rear of 2) dimensioned to support a child's back, wherein the first body support member has a bottom edge and a pair of 27WO 20181236412PCT/US2017/056794 side edges, and wherein the first support member is connected to the head support member; and (iii) a second body support member (front of 2) dimensioned to support a child's front, wherein the second body support member has a length, a top edge, a bottom edge, and a pair of side edges, and wherein the second body support member is connected to the first body support member, wherein the first body support member and the second body support member together comprise a seat support member, and wherein the head support member and first body support member together have a length that is longer than the length of the second body support member (e.g. FIG. 2); and (b) a harness (6-8, 17, 21, and related structure) dimensioned to fit a wearer, wherein the harness is attached to the compartment, 
With Respect to Claim 13  
The carrier of claim 12, wherein the compartment is not dimensioned to support a child in a car seat (see the rejection of claim 2 above for details).  
With Respect to Claim 14  
The carrier of claim 12, wherein the compartment comprises a surface lacking an inner edge defining a hole dimensioned to accept a seatbelt buckle.  
With Respect to Claim 15   
The carrier of claim 12, wherein the harness is reversibly attached to the compartment (via 9a/b).
With Respect to Claim 16    
The carrier of claim 12, wherein the harness is fixedly attached to the compartment (the buckle attachment is considered fixed; alternately the attachment via 8a/b and/or via the stitching/seam are also fixed attachments and meet the limitations of the claim).  
With Respect to Claim 17  
A carrier comprising: (a) a compartment (2) dimensioned to support a child, wherein the compartment comprises: (i) a head support member (28) dimensioned to support a child's head, wherein the head support has a top edge;  28WO 2018/236412PCT/US2017/056794 (ii) a first body support member dimensioned to support a child's back, wherein the first body support member has a bottom edge and a pair of side edges, and wherein the first support member is connected to the head support member; and (iii) a second body support member dimensioned to support a child's front, 
With Respect to Claim 18  
The carrier of claim 17, wherein the compartment is not dimensioned to support a child in a car seat (see the rejection of claim 2 above for details.  
With Respect to Claim 19  
The carrier of claim 17, wherein the compartment comprises a surface lacking an inner edge defining a hole dimensioned to accept a seatbelt buckle.  
With Respect to Claim 20  
The carrier of claim 17, wherein the head support member and first body support member together have a length that is longer than the length of the second body support member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734